Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.
	Claims 1-12 have been examined.

Specification
The abstract of the disclosure is objected to because of the following:
Line 1: “The present disclosure relates to a” should be changed to --A--.
Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because the drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See discussion of sectional views above. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45 degrees. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color.
Typically, 3D shaded computer model drawings and pictures, such as those provided in the instant application (Figures 1-2) do not have “satisfactory reproduction characteristics” (i.e. it can be copied (black and white) and still be clear as to what is being shown) and it is encouraged to have black and white line drawings.
Further, the drawings are objected to because they fail to include proper cross hatching for the various sectioned components.  Note that the claims state that the ball placement unit is made of rubber and the insertion unit is made of metal or plastic.  See MPEP 608.02:

    PNG
    media_image1.png
    127
    206
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    95
    181
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    108
    169
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    81
    162
    media_image4.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


As to Claim 6, it is unclear as to whether the ‘plurality of ball placement units’ have the same features as the ball placement unit of claim 1, or if they are independent thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basso (US Patent 5,413,348)

As to Claim 1, Basso discloses a golf tee comprising:
a ball placement unit (18) configured to place a ball thereon;
an insertion unit (22) configured to be inserted into the ground, wherein the ball placement unit includes a through hole (36) formed in a lower portion thereof, and the insertion unit is configured to be inserted into the ground while passing through the through hole from an upper side to a lower side (Fig 2).

As to Claim 2, Basso discloses the golf tee of claim 1, wherein the ball placement unit is formed of a flexible material such as silicone or rubber or any other similar materials so as to be bendable by an 

As to Claim 3, Basso discloses the golf tee of claim 2, wherein the ball placement unit is formed to have a predetermined height, and includes a contact surface (32) on an upper portion thereof so as to place the ball thereon (Fig 2).

As to Claim 4, Basso discloses the golf tee of claim 3, wherein the contact surface is formed to have an opening, and the insertion unit is capable of being accommodated through the opening (Fig 2).

As to Claim 5, Basso discloses the golf tee of claim 4, wherein the ball placement unit includes a lower surface provided to come into contact with the ground (Fig 2; Col 7, Lines 6-9).

As to Claim 6, Basso discloses the golf tee of claim 5, wherein a plurality of ball placement units having different heights are provided (Col 7, Lines 9-13), and the insertion unit is capable of being selectively accommodated in any of the ball placement units having different heights.

 As to Claim 7, Basso discloses the golf tee of claim 5, wherein the contact surface is formed to be inclined inwards and downwards (Fig 4).

As to Claim 8, Basso discloses the golf tee of any one of claims 2 to 7, wherein the insertion unit made of an inflexible material such as metal or plastic or any other similar materials (Col 3, Lines 47-48) is provided so as not to be bent by an external force, and includes a pin (26) inserted into the ground and a 

As to Claim 9, Basso discloses the golf tee of claim 8, wherein the pin has a diameter that is generally increased from a lower portion to an upper portion thereof (Fig 4).

As to Claim 11, Basso discloses the golf tee of claim 4, wherein the ball placement unit is formed to have a constant diameter from a lower portion to an upper portion (Fig 2).

As to Claim 12, Basso discloses the golf tee of claim 4, wherein the ball placement unit further includes a protrusion (46; Fig 4) on an outer peripheral surface or an inner peripheral surface, and the protrusion is formed to protrude in a predetermined shape from a surface of the ball placement unit such that the ball placement unit and the insertion unit can be easily pulled out from the ground.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Basso in view of Murken (US Patent 8,167,741).
Basso discloses the golf tee significantly as claimed, but does not explicitly disclose wherein the ball placement unit has a diameter that is increased from a lower portion to an upper portion thereof.
In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).  Therefore, because these two designs of the ball placement unit were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious skill in the art would have found it obvious to substitute a tapered body as taught by Murken in place of a cylindrical body as this is merely an engineering design consideration to one of ordinary skill in the art producing expected and predictable results. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references, such as US Patent application 2013/0190108 and US Patents 5242170, 3473812, 5085431 and 1670123 which disclose similar golf tees having separate ball placement units and insertion units  that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image5.png
    80
    108
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    77
    145
    media_image6.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred to telephonic communication. Please note that the authorization must be submitted via mail, facsimile, or EFS-Web (i.e., it cannot be emailed to the examiner). 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy



      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________
Printed Name: 

Email Address: 


________________________________________________________________________

Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        1/22/2021